The charging part of the information is as follows: "One Joe Martin did then and there orally, falsely and maliciously, and falsely and wantonly impute to one Elner Stephens, then and there an unmarried female in this State, a want of chastity in this, towit: He, the said Joe Martin, did then and there, in the presence and hearing of G.D. Smith, falsely, maliciously and wantonly say of and concerning the said Elner Stephens, in substance and effect, the following: That Elner Stephens was all out of shape and that John Robison had left the country. That old man Stephens had written him, Robison, a note that he, Robison, would have to marry her or take a load of shot. That he, Joe Martin, had told him, Robison, that there was no use of his going because it could be proved that others had been there besides him, Robison." Outside of the innuendo matters this is the charging part of the information.
The attack is made in various ways upon this information, the substance of which is it does not sufficiently charge a violation of the slander statute. The contention is, in order to charge the offense of oral slander the words used in the imputation of slander must be set out, and if this can not be done verbatim or exactly, then the words must be substantially set out. The tendency not only of the decisions but all of the text writers has been to hold and lay down the rule that the language used in imputation of slander must be set out as used. This rule has been varied slightly to the extent that where the words can not be reproduced, they may be substantially stated. This has been the rule in Texas. The authorities are numerous and might here be mentioned, but Mr. Branch has collated the cases in his valuable work on Criminal Law in section 602, and following sections, except those cases which have been decided since the publication of his work. The case of Barnett v. State, 35 Tex. Crim. 280, might be referred to as one of the leading cases and one of the best considered cases. It was written by Judge Hurt when he was presiding judge of this court. The Barnett case was reviewed in rather an exhaustive opinion by Judge Harper in Simer v. State, 62 Tex.Crim. Rep., and approved. See also Neely v. State, 32 Tex.Crim. Rep.. Where a rule has been well settled, followed and acquiesced in by the bench and bar, citation of numerous authorities are not necessary, nor would it be advisable to alter or change those decisions. Now, upon the face of this information it is clear that the language was not set out nor attempted to be set out either exactly or *Page 389 
in substance. The language in charging says "in substance and effect." The effect of the language is not sufficient. The effect of the imputation is the thing to be decided. It may or may not impute a want of chastity. The imputation must be found in the language itself. Sometimes when the words used are obscure, innuendo or explanatory averments may assist the pleader, but the words must be set out at least substantially and not the effect of the substance of the words. The information does not sufficiently charge slander and must be held defective. The other questions are not discussed.
The judgment ought to be reversed and the prosecution ordered dismissed. This was written as the original opinion in this case, but the majority, not agreeing to it, took the case and wrote an affirmance.